              Case 2:19-cr-00189-JAM Document 26 Filed 01/13/21 Page 1 of 3


 1   DAVID W. DRATMAN
     Attorney at Law
 2   State Bar No. 78764
     1007 7th Street, Suite 305
 3   Sacramento, California 95814
     Telephone: (916) 443-2000
 4   Facsimile: (916) 443-0989
     Email: dwdratman@aol.com
 5
     Attorney for Defendant
 6   BRIAN RAYMOND SCHECKLA
 7
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,
12                                                    CR.S. No. 2:19-CR-00189 JAM
                               Plaintiff,
13
14                 v.                                 STIPULATION AND ORDER TO
                                                      DELETE SPECIAL CONDITION OF
15   BRIAN RAYMOND SCHECKLA,                          RELEASE NUMBER 8.
16
                             Defendant.
17
18
19         IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
20   Attorney, through Justin L. Lee, Assistant United States Attorney, attorney for Plaintiff,
21   and David W. Dratman, attorney for defendant Brian Raymond Scheckla, with the
22   concurrence of the Pretrial Services Agency, that special condition of release number 8
23   relating to drug and alcohol testing be deleted, effective immediately. Attached is the
24   Amended Special Conditions of Release reflecting this deletion.
25                                            Respectfully submitted,
26   Dated: January 12, 2021                  /s/ David W. Dratman
27                                            DAVID W. DRATMAN
                                              Attorney for Defendant
28                                            BRIAN RAYMOND SCHECKLA

      STIPULATION AND ORDER TO DELETE SPECIAL CONDITION OF RELEASE NUMBER 8.

                                                  1
             Case 2:19-cr-00189-JAM Document 26 Filed 01/13/21 Page 2 of 3


 1
     Dated: January 12, 2021              /s/ David W. Dratman for
 2
                                          JUSTIN L. LEE
 3                                        Assistant United States Attorney
                                          Counsel for Plaintiff
 4
 5         IT IS SO ORDERED.
     Dated: January 13, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIPULATION AND ORDER TO DELETE SPECIAL CONDITION OF RELEASE NUMBER 8.

                                             2
          Case 2:19-cr-00189-JAM Document 26 Filed 01/13/21 Page 3 of 3

                    AMENDED SPECIAL CONDITIONS OF RELEASE
                                                         Re: Scheckla, Brian Raymond
                                                         No.: 2:19-CR-189-JAM
                                                         Date: January 12, 2021
1. You must report to and comply with the rules and regulations of the Pretrial Services Agency;

2. You must report in person to the Pretrial Services Agency on the first working day following your
   release from custody;

3. You must cooperate in the collection of a DNA sample;

4. You must restrict your travel to Eastern District of California unless otherwise approved in
   advance by the pretrial services officer;

5. You must surrender your passport to the Clerk, U.S. District Court, and you must not apply for or
   obtain a passport or any other travel documents during the pendency of this case;

6. You must not possess, have in your residence, or have access to a firearm/ammunition, destructive
   device, or other dangerous weapon; additionally, you must provide written proof of divestment of
   all firearms/ammunition currently under your control;

7. You must refrain from any use of alcohol or any use of a narcotic drug or other controlled
   substance without a prescription by a licensed medical practitioner; and you must notify Pretrial
   Services immediately of any prescribed medication(s). However, medicinal marijuana prescribed
   and/or recommended may not be used;

8. You must participate in a program of medical or psychiatric treatment, including treatment for
   drug or alcohol dependency, as approved by the pretrial services officer. You must pay all or part
   of the costs of the counseling services based upon your ability to pay, as determined by the pretrial
   services officer;

9. You must not associate or have any contact with Gary Keith Osterhout unless in the presence of
   counsel or otherwise approved in advance by the pretrial services officer;

10. You must report any contact with law enforcement to your pretrial services officer within 24 hours;

11. You shall not visit or attend any gun shows; and

12. You shall not gamble either online or by visiting or entering any casinos or gambling
    establishments.
